Citation Nr: 0936773	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO. 98-15 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for an upper respiratory 
condition to include chronic sinusitis.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to July 1973, and 
from January 1979 to October 1982.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from September 1997 and January 
2007 rating decisions of the Department of Veterans Affairs' 
(VA) Regional Office (RO) in New York, New York.

The Board notes that in a July 2009 handwritten statement, he 
reports himself as unemployable. This suggests that he wishes 
to again raise the claim of whether he is entitled to a total 
disability rating based upon individual unemployability 
(TDIU). This matter is REFERRED for clarification and 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

Upper Respiratory Condition

The Veteran is seeking service connection for an upper 
respiratory condition. The Board recognizes the lengthy 
duration of this appeal; however, due to the development 
since the January 2007 remand, this matter must be remanded 
again in order to afford the Veteran a VA opinion as to the 
etiology of his currently diagnosed chronic rhinitis. While 
the Board regrets any continued delay, a remand is required 
for the following reason.

In January 2007, the Board remanded this matter for further 
investigation into hospitalization records during the 
Veteran's service. The remand directives were complied with. 
During the course of the remand period, the RO further 
reviewed the file. According to the May 2009 deferred rating 
decision, staff at the RO then noticed that the service 
treatment records show that at the time of his separation 
from service, the Veteran completed a Report of Medical 
History and noted that he had treated for sinusitis sometime 
during service. See August 2, 1982, Report of Medical 
History. Nine days later, a service physician confirmed the 
sinusitis by way of noting it in his portion of the report on 
August 11, 1982. Because of this clear indication of an upper 
respiratory condition in service, the RO ordered a VA 
examination "to determine whether or not the Veteran 
currently has a disabling upper respiratory condition to 
include chronic sinusitis."  The RO also indicated that if 
such a condition was found, then the examiner was "to 
provide an opinion as to whether it is as likely as not that 
the current condition is related to the sinusitis shown in 
the Veteran's service [treatment] records."

The Veteran was afforded a VA examination in June 2009. The 
examiner reported that a review of the medical records was 
completed, but did not indicate which records. It is, 
therefore, unclear whether the service treatment records were 
reviewed, especially considering that here is no mention in 
the report of the 1982 notation of sinusitis. Also, following 
the physical examination, the examiner stated that the 
Veteran does not have acute rhinitis or sinusitis, but does 
have chronic rhinitis. The analysis ended there. There was no 
mention of the in-service notation of sinusitis. The examiner 
actually did not in any way discuss the etiology of the 
chronic rhinitis. For this reason, the claim must be remanded 
in order to obtain an addendum to the June 2009 examination 
report that discusses the etiology of the Veteran's chronic 
rhinitis.

PTSD

The Veteran is seeking service connection for PTSD. This 
claim was filed in August 2005, and denied by way of the 
January 2007 rating decision. The Veteran filed a timely 
notice of disagreement, after which a Statement of the Case 
was issued in September 2007. The Veteran filed a timely 
substantive appeal by way of a VA Form 9, which was filed in 
October 2007. He requested a Travel Board Hearing on his VA 
Form 9. While the Veteran was afforded a hearing on the upper 
respiratory issue in May 2005, there is no evidence that he 
was ever scheduled for a hearing for his PTSD claim. For this 
reason, entitlement to service connection for PTSD must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the June 2009 VA 
examination report regarding the Veteran's 
claim for an upper respiratory condition. 
The claims folder should be provided to 
the examiner for complete review. The 
examiner should verify such a review in 
the examination report.

The examiner should provide an opinion 
regarding the etiology of the Veteran's 
chronic rhinitis by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
current disability initially manifested in 
service, is due to an event of service, or 
is otherwise related to service? The 
examiner should include in his/her opinion 
the August 1982 note in the service 
treatment records. 

A complete rationale should be provided 
for any opinion expressed.

2. Schedule the Veteran for a Travel Board 
hearing with regard to his claim for 
entitlement to service connection for 
PTSD. Provide him and his representative 
reasonable advance notice of the date, 
time, and location of the hearing.

3. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




